Melvin Mayfield, Chief Judge, dissenting. I agree with the appellant’s contention that the Request for Admission No. 4 is so ambiguous it cannot constitute the basis for a summary judgment. The first sentence of the request is: “Admit that Exhibit ‘A’ hereto are true copies of statements submitted by plaintiff to Wilkinson Brothers Construction Co. directly reflecting . . . . ” Already, we have a problem. It is clear that the sentence does not ask the appellant to admit that the exhibit contains statements which correctly reflect the hours actually worked and the amounts actually due. It asks appellant to admit that the exhibit contains true copies of statements which directly reflect the number of hours worked and the amounts due. The difference is between admitting the statements are true copies of those which have been submitted and admitting they correctly reflect the work which has actually been done and the amount which is actually due. Thus, when we hold that the request is admitted, what are the facts which we say have been admitted? In Walker v. Stephens, 3 Ark. App. 205, 210, 626 S.W.2d 200 (1981), this court stated these general rules applicable to motions for summary judgment: On such motions the moving party has the burden of demonstrating that there is no genuine issue of fact for trial and any evidence submitted in support of the motion must be viewed most favorably to the party against whom the relief is sought. Summary judgment is not proper where evidence, although in no material dispute as to actuality, reveals aspects from which inconsistent hypotheses might reasonably be drawn and reasonable men might differ. ... if there is any doubt whatsoever the motion should be denied. As applied to the issue here involved, the Arkansas Supreme Court said in Hood v. Welch, 249 Ark. 1159, 1163, 463 S.W.2d 362(1971): Furthermore, we have specifically held that if doubts exist which render the meaning of a written instrument ambiguous, there then arises an issue of fact to be litigated which precludes summary judgment. In Porter v. Deeter Real Estate, 255 Ark. 1057, 1059, 505 S.W.2d 18(1964), the court reversed the granting of a motion for summary judgment because a fact issue was involved since “the contract here is somewhat ambiguous.” And in United States v. Lange, 466 F.2d 1021 (9th Cir. 1972), a summary j udgment was reversed because of an ambiguity in the material presented and the court said, “this is precisely the kind of factual determination that is not appropriate for decision on motion for summary judgment.” I would reverse the judgment in the instant case. Cloninger and Cooper, JJ., join in this dissent.